Citation Nr: 1808131	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-26 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for pruritis (previously rated as pruritis, right abdomen café au lait macule, and right arm Becker's nevus/claimed as itching skin condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970 with additional time in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge during a during a travel board hearing at the RO.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

The probative evidence of record shows the Veteran's pruritis (claimed as itching skin condition) had its onset during active military service.


CONCLUSION OF LAW

Resolving any reasonable doubt in his favor, the Veteran's pruritis (claimed as itching skin condition) was incurred during active military service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for an itching skin condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection claimed as pruritis (previously rated as pruritis, right abdomen café au lait macule, and right arm Becker's nevus/claimed as itching skin condition).

The Veteran contends that his skin condition began while he was stationed in Germany where he used a front-end loader to demolish a building.  He notes that his skin became covered in dust and fibers and that his body became extremely itchy after taking a hot shower.  He also contends that he has had chronic pruritis, ever since his service in 1968, thus warranting service connection.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The evidence clearly shows that the Veteran currently has a skin disability, diagnosed as Pruritus in, e.g., 2010, 2011, 2012, 2014, 2015, and 2016.  See VA Examination receipt date March 2017 at 2; See VA Examination receipt date April 2014 at 1; See STR - Medical receipt date October 2013 at 6; See Medical Treatment Record - Non-Government Facility receipt date October 2016 at 7.  

The evidence also shows that the Veteran was diagnosed with Pruritus while he was in service, e.g., in a May 1968 service treatment record (STR) the Veteran was discharged with a diagnosis of allergic pruritis.  See STR - Medical receipt date October 2013 at 6; See C&P Exam receipt date February 2015 at 2.  The Board notes that the Veteran's September 1966 enlistment exam and July 2014 separation exam were normal for skin lymphatics, however, the Veteran's April 1983 Individual Sick Slip indicates itching - rash.  See STR - Medical receipt date October 2013 at 24 and 30; See Military Personnel Record receipt date October 2013 at 1.  The remaining question is, therefore, one of nexus.

The Board notes that the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of itching skin, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, in light of the observable nature of itching skin, the Veteran, as a layperson, may be competent to diagnose a skin disability.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran also submitted two skin disease disability benefits questionnaires contending that he has had pruritic skin ever since his military service.  See VA Examination receipt date April 2014 at 2 and VA Examination receipt date March 2017 at 3.  As stated above, the Board find that the Veteran is competent and credible to report subjective complaints of itching skin since his military service.  Based on the foregoing, the Veteran's subjective complaints are afforded great weight.

The Board further notes that the record contains two negative medical opinions on this question.  The December 2013 examiner opined that the Veteran's skin condition was not related to his military service, because there was no recurrent visits pertaining to skin conditions located in the STRs and on review of separation exam in July 1970.  The further indicated that a review of the Veteran's private medical records show the Veteran started to be seen intermittently from 2005 and later for dermatitis and itching.  She concluded that there was no chronicity and continuity of skin condition from 1968 until the end of military service and that there was no continuity of pruritis/itching after discharge until 2005.  The Board notes that an examiner must but failed to consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board affords a little probative weight to this opinion.

The February 2015 examiner conducted an in-person examination and reviewed the Veteran's VA claims file.  The examiner opined that the Veteran's current skin condition was less likely than not incurred in or caused by the skin condition (allergic pruritis) the Veteran was seen for in service that occurred around May 1968.  The examiner opined that the Veteran's reported allergic reaction causing pruritis (itch) was treated and resolved after hospitalization in 1968 for allergic pruritis.  She notes that the Veteran self-reports, and records support, no other pruritic skin complains until the 1990s.  The examiner concluded that greater than 20 years of time has passed between the initial hospitalization and any report of a pruritic skin condition (regardless of what condition caused the itch) demonstrates a lack of chronicity and continuity of condition from service.  The Board notes that a medical opinion must contain a clear conclusion with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As the February 2015 opinion has some rationale, it is afforded some probative weight.   

While the Veteran's currently diagnosed skin diseases are not chronic diseases listed under 38 C.F.R. § 3.309(a), the Board nonetheless finds that the Veteran had symptoms of pruritis (claimed as itching skin condition) in service and that those symptoms have more or less persisted since his discharge from service.  In relevant part, 38 U.S.C. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson, supra.  Given the medical record, in addition to the credible assertions of the Veteran regarding the onset of his skin disability in service with recurrent symptoms to the present, the Board finds the evidence shows that the Veteran's current skin condition disorder as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current pruritis (claimed as itching skin condition) is related to his active military service.  His testimony that he experienced itching/rash during the years leading to 1990 but self-treated the symptoms.  The Board accepts his testimony as credible on this point and accordingly, entitlement to service connection for a pruritis (claimed as itching skin condition) is warranted.


ORDER

Service connection for a skin rash is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


